UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1798



KOFFI STEVE RAOUL DAGBA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-198-597)


Submitted:   April 21, 2008                 Decided:   May 1, 2008


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Stephen J. Flynn, Senior Litigation Counsel, Arthur L. Rabin,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Koffi Steve Raoul Dagba, a native and citizen of Togo,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reconsider the denial of his motion

to reopen removal proceedings. We have reviewed the administrative

record and Dagba’s claims and find no abuse of discretion in the

denial of the motion to reconsider.   See 8 C.F.R. § 1003.2(a), (b)

(2007).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -